UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1456


NANCY B. FLEMING; GARY FLEMING,

                Plaintiffs - Appellants,

          v.

BOSTON SCIENTIFIC CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:12-cv-05131)


Submitted:   October 30, 2015             Decided:   December 28, 2015


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony J. Majestro, POWELL & MAJESTRO, PLLC, Charleston, West
Virginia, for Appellants.     Daniel B. Rogers, SHOOK, HARDY &
BACON   L.L.P.,  Miami,   Florida;   Michael  Bonasso,  FLAHERTY
SENSABAUGH & BONASSO PLLC, Charleston, West Virginia; Lindsey M.
Saad, FLAHERTY SENSABAUGH & BONASSO PLLC, Morgantown, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nancy and Gary Fleming appeal the district court’s order

dismissing      their        lawsuit,        one       of     many     in   multidistrict

litigation, arising out of injuries sustained from transvaginal

mesh   manufactured          by   Defendant          Boston    Scientific      Corporation

(BSC).    Applying Florida law, the district court granted BSC’s

motion for summary judgment to dismiss their claims as to the

Pinnacle as barred by the applicable statute of limitations and

dismissing      their       claims    as    to       Obtryx   for    failure   to    present

evidence regarding causation.

       We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                                   Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).         Summary judgment is appropriate only when there

is no genuine issue of material fact and the movant is entitled

to   judgment    as     a    matter    of    law.           Seremeth   v.   Bd.     of   Cnty.

Comm’rs Frederick Cnty., 673 F.3d 333, 336 (4th Cir. 2012).                               The

relevant inquiry on summary judgment is “whether the evidence

presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail

as a matter of law.”              Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986).               An otherwise properly supported summary

judgment motion will not be defeated by the existence of some

                                                 2
factual dispute, however; only disputes over facts that might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.                           Id. at 248.

Indeed, to withstand a summary judgment motion, the non-moving

party must produce competent evidence sufficient to reveal the

existence of a genuine issue of material fact for trial.                               Fed.

R. Civ. P. 56(c)(1).

     We have thoroughly reviewed the district court’s order, the

parties’   briefs,       and    the   materials   submitted         on    appeal.        We

conclude that the district court did not err in granting summary

judgment to the Defendant on all claims.                 Accordingly, we affirm

for the reasons stated by the district court.                   Fleming v. Boston

Scientific      Corp.,    No.    2:12-cv-05131        (S.D.   W.     Va.,       Mar.    26,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in        the   materials

before   this    court    and    argument     would    not    aid    the       decisional

process.

                                                                                 AFFIRMED




                                          3